Citation Nr: 0112167	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-13 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for chicken pox.

2. Entitlement to service connection for residuals of 
asbestos exposure.

3. Entitlement to service connection for pulmonary 
tuberculosis (PTB) as a result of tobacco use in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

For reasons which will become apparent, the issue of 
entitlement to service connection for PTB as a result of 
tobacco use in service will be the subject of the remand 
portion of this decision.


FINDINGS OF FACT

1. The RO has advised the veteran of the evidence needed to 
substantiate his claims for service connection for chicken 
pox and residuals of asbestos exposure and the RO has 
obtained all available evidence identified by the veteran.

2. The medical evidence does not show that the veteran was 
treated for chicken pox in service and no residuals from 
such a disorder are currently shown.

3. The veteran has not indicated that he suffers from any 
disease which is in any way related to asbestos exposure.


CONCLUSIONS OF LAW

1. Chicken pox was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

2. A disability resulting from exposure to asbestos was not 
incurred in or aggravated as a result of service.  38 
U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection for chicken pox 
and residuals of exposure to asbestos is warranted because, 
during his period of military service, he was treated for 
chicken pox and sustained asbestos exposure.

The medical evidence of record consists of the veteran's 
enlistment examination report, a July 1998 statement from a 
private physician with regard to X-ray examination of the 
veteran's chest, a VA radiographic report of review of the 
private chest X-ray, and reports of private urinalysis and 
glucose testing.  The medical evidence of record is silent 
with respect to diagnoses of chicken pox or residuals thereof 
or a disability resulting from exposure to asbestos.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has VA promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1.  VA must analyze the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.  VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(a)(1).

As to disorders related to asbestos exposure, the absence of 
symptomatology during service or for many years subsequent to 
separation does not preclude the eventual development of the 
disease.  The latent period varies from 10 to 45 or more 
years between first exposure and development of disease.  
Also of significance is that the time length of exposure is 
not material, as individuals with relatively brief exposures 
of less than one month have developed asbestos-related 
disorders.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.21(b)(2).

Inasmuch as the medical evidence shows no diagnoses of 
chicken pox, disabilities resulting therefrom, or a 
disability resulting from exposure to asbestos; there are no 
current disabilities for which service connection may be 
granted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
see also Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992) (In the 
absence of proof of a present disability there can be no 
valid claim).  To the extent the veteran indicates otherwise, 
the Board notes that nothing on file shows that he has the 
requisite knowledge, skill, experience, training, or 
education to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against a grant of service connection for chicken pox or a 
disorder associated with asbestos exposure, and the claims 
must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Accordingly, the Board has examined 
all evidence of record with a view towards determining 
whether the RO informed the veteran of the evidence necessary 
to complete his chicken pox and asbestos exposure claims, and 
whether the appellant has notified VA of the possible 
existence of evidence which would support either of these 
claims.  In the instant case, the Board finds that the RO has 
advised the veteran of the evidence necessary to support his 
claims and the veteran has not indicated the existence of any 
pertinent evidence that has not already been obtained or 
requested.  The Board is unaware of, and the veteran has not 
identified, any additional evidence which is necessary to 
make an informed decision on these issues.  Thus, under such 
circumstances, no reasonable possibility exists that further 
efforts by VA to assist the appellant would aid in 
substantiating his claims.  The Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.


ORDER

Entitlement to service connection for chicken pox is denied.

Entitlement to service connection for residuals of asbestos 
exposure is denied.


REMAND

Final regulations were published on April 6, 2001, regarding 
claims of service connection for disability or death due to 
tobacco use during service.  66 Fed. Reg. 18,195 (2001), to 
be codified at 38 C.F.R. § 3.300.  These regulations are 
effective June 10, 1998, and are designed to implement the 
statutory provisions of 38 U.S.C.A. § 1103.  As indicated 
above, the enactment of the VCAA constitutes a significant 
change in the law during the pendency of this appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim.

As with the VCAA, the RO did not have the benefit of the 
specific provisions of the final tobacco use regulations when 
it adjudicated the case below.  Additionally, the veteran was 
not advised of the new regulations or given an opportunity to 
present argument in support of his claim in light of the new 
regulations.

Because of the change in the law brought about by both the 
VCAA and the tobacco use regulations, a remand in this case 
is required to ensure the veteran's receipt of procedural due 
process.  The RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA or the tobacco use regulations.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After completing any development 
deemed necessary pursuant to the VCAA, the 
RO should readjudicate the issue on 
appeal.  The RO's decision should reflect 
consideration of the new tobacco use 
regulations that are to be codified at 
38 C.F.R. § 3.300.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case (SSOC) and an opportunity 
to respond.  The SSOC should include the new tobacco use 
regulations.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



